  Case 4:20-cv-04048-RAL Document 13 Filed 07/07/20 Page 1 of 6 PageID #: 47



                            UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     SOUTHERN DIVISION



 KARIM SISSOKO,                                                 4:20-CV-04048-RAL


                       Plaintiff,

                                                       OPINION AND ORDER GRANTING
        vs.                                                    MOTION TO DISMISS


BILLION CHEVROLET,SIOUX FALLS,
SOUTH DAKOTA ET AL; DAVE R BILLION,
(OWNER)BILLION CHEVROLET,IN HIS
OFFICIAL CAPACITY; THE REGISTERED
AGENT,BILLION TOYOTA,IN THEIR
OFFICIAL CAPACITY; DAVISON COUNTY
TREASURER/ADMINISTRATOR,MOTOR
 VEHICLE TITLE AND REGISTRATION,IN
THEIR OFFICIAL CAPACITY;
 CHIEF/ASSISTANT POLICE CHIEF,
DAVISON COUNTY POLICE
DEPARTMENT,IN THEIR OFFICIAL
CAPACITY; and RICARDO DAVID
ALTAMIRANO CRUZ,

                       Defendants.




       Plaintiff Karim Sissoko, proceeding pro se, filed a 28 U.S.C. § 1983 action against

Defendants Billion Chevrolet, Billion Toyota, Dave R. Billion, the Treasurer for Davison County,

South Dakota, the"ChiefiAssistant" Police Chief of Davison County, South Dakota, and Ricardo

David Altamirano Cruz. Doc. 1. Defendants Billion Chevrolet, Billion Toyota, and David H.

Billion^ (Billion Defendants)moved to dismiss under Federal Rule of Civil Procedure 12(b)(6)for



^Sissoko's complaint lists "Dave R. Billion" as the "owner" of Billion Chevrolet. The Billion
Defendants have explained that Dave R. Billion does not hold an ownership interest in Billion
                                               1
     Case 4:20-cv-04048-RAL Document 13 Filed 07/07/20 Page 2 of 6 PageID #: 48



failure to state a claim. Doc. 6. This Court grants the motion to dismiss because Sissoko has not

pleaded enough facts to make it plausible that the Billion Defendants were acting under color of

state law;


I.       Facts


         Sissoko is a resident of Mitchell, South Dakota. Doc. 1 at 2,7. According to his complaint

and the attached affidavit, he traded his vehicle (the vehicle) into Billion Chevrolet in 2018 and

Billion Chevrolet then gave the vehicle to Billion Toyota. Doc. 1 at 4; Doc. 1-1 at 2. Sissoko

alleges that Billion Chevrolet and Billion Toyota failed to remove his "name" and "information"

from the vehicle before they sold it to someone else. Doc. 1 at 4.

         Sissoko received a letter from the City of Minneapolis in January 2020 informing him that'

the vehicle had been impounded and that he needed to claim it within fifteen days. Doc. 1-1 at 1.

He explains in his affidavit that he spoke with Billion Chevrolet and Billion Toyota about the

letter; travelled to Minneapolis and brought the vehicle back to Mitchell, South Dakota; and spoke

with the Davison County Treasurer's Office, who told him that the title to the vehicle was "on

hold." Doc. 1-1 at 1-3.

         Sissoko claims that police officers approached him outside his apa!rtment one evening in

February 2020 and informed him that he had "a stolen car." Doc. 1-1 at 3. Sissoko showed the

police officers some papers to prove that he had not stolen the vehicle and the officers took the

vehicle's key. Doc. 1-1 at 4. The officers told Sissoko they would get back to him about the

vehicle, but they have yet to do so. Doc. 1-1 at 4.




Chevrolet but that his father, David H. Billion, does. Doc. 7 at 1-2. The Billion Defendants thus
submitted the motion to dismiss on behalf of David H. Billion.
  Case 4:20-cv-04048-RAL Document 13 Filed 07/07/20 Page 3 of 6 PageID #: 49



       Sissoko's complaint is on a form titled "Complaint for Violation of Civil Rights." Doc. 1.

In a section titled "Basis for Jurisdiction," the form explains "Under 42 U.S.C. § 1983, you may

sue state or local officials for the 'deprivation of any rights, privileges, or immunities secured by

the Constitution and federal laws." Doc. 1 at 3 (cleaned up). In that section, Sissoko checked a

box indicating that he was suing "State or local officials (a § 1983 claim)." Doc. 1 at 3. When

asked to explain what federal constitutional or statutory rights were violated by state or local

officials, Sissoko wrote the following: "Defendant(s) have used my name in publishing untrue

statement about me,regarding a vehicle that was traded-in for another, but had still beard [sic] my

name; thereby giving false and defaming information against me; thereby tarnishing my character

as a person and they are referring to me as a thief." Doc. 1 at 3. When asked to explain how each

defendant acted under color of state or local law, Sissoko wrote: "Petitioner believes that the

Defendants or agents working on their behalf have caused harm on me by wrongfully using my

name where they should not; harming me and causing me to suffer loss." Doc. 1 at 4(cleaned up).

       The Billion Defendants moved to dismiss Sissoko's complaint but failed to properly serve

him with the motion. Doc. 11. This Court ordered the Billion Defendants to serve Sissoko by

mail and gave Sissoko twenty-four days fi-om the date ofservice to respond. Doc. 11. The Billion

Defendants have now served Sissoko, Doc. 12, and twenty-four days has elapsed without Sissoko

filing a response.
                           'j             '



II.    Standard of Review


       On a motion to dismiss under Rule 12(b)(6), courts must accept a plaintiffs factual

allegations as true and construe all inferences in the plaintiffs favor, but need not accept a

plaintiffs legal conclusions. Retro Television Network. Inc. v. Luken Commc'ns. LLC.696 F.3d

766,768-69(8th Cir. 2012). To survive a motion to dismiss for failure to state a claim,a complaint
  Case 4:20-cv-04048-RAL Document 13 Filed 07/07/20 Page 4 of 6 PageID #: 50



must contain"a short and plain statement ofthe claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a)(2). Although detailed factual allegations are unnecessary, the plaintiff must

plead enough facts to "state a clairn to relief that is plausible on its face." Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009)(quoting Bell Atlantic Corp. v. Twomblv. 550 U.S. 544, 570 (2007)). A

claim is plausible on its face "when the plaintiff pleads factual content that allows the court to

draw the reasqnable inference that the defendant is liable for the misconduct alleged," Iqbal, 556

U.S. at 678, "even if it strikes a savvy judge that actual proof of those facts is improbable, and

'that a recovery is very remote and unlikely,'" Twomblv. 550 U.S. at 556 (quoting Scheuer v.

Rhodes,416 U.S. 232,236(1974)). Still,"conclusory statements" and "naked assertion[s] devoid

of further factual enhancement" do not satisfy the plausibility standard. Iqbal, 556 U.S. at 678

(alteration in original)(citation and internal marks omitted).

       The Eighth Circuit requires district courts to construe pro se complaints liberally. Stone v.

Harry, 364 F.3d 912, 914 (8th Cir. 2004). This fneans "that if the essence of an allegation is

discernible, even though it is not pleaded whh legal nicety, then the district court should construe

the complaint in a way that permits the layperson's claim to be considered within the proper legal

framework." Id at 915. Importantly, however, this rule of liberal construction does not excuse a

pro se plaintiff from alleging enough facts to support his claims. Id at 914. That is, even though

a plaintiff is proceeding pro se, the district court will not "assume facts that are not alleged,just

because an additional factual allegation Would have formed a stronger complaint." Id. at 915.

HI.    Analysis

       Section 1983 provides a cause of action against any "person" who, acting "under color of

state law, deprives the plaintiff of"rights, privileges, or immunities secured by the Constitution"

or granted by federal statute. 42 U.S.C. § 1983. To establish a viable §, 1983 claim, a plaintiff


                                                 4
  Case 4:20-cv-04048-RAL Document 13 Filed 07/07/20 Page 5 of 6 PageID #: 51



must show both a violation of a federal right and that the person who committed this violation was

acing under color of state law. West v. Atkins. 487 U.S. 42, 49 (1988). The Billion Defendants

argue that Sissoko carmot meet this second requirement because they are private parties and were

not acting under color of state law.

       "The under-color-of-state-law element of § 1983 excludes from its reach merely private

conduct, no matter how discriminatory or wrongful." Carlson v. Roetzel & Andress, 552 F.3d

648,650(8th Cir. 2008)(cleaned up and citation omitted); see also Crumplev-Patterson v. Trinitv

Lutheran Hosp.. 388 F.3d 588, 590 (8th Cir. 2004)("Section 1983 secures most constitutional

rights from infringement by governments, not private parties."). "Private actors may incur,section

1983 liability only ifthey are willing participants in ajoint action with public servants acting under

color of state law." Johnson v. Outboard Marine Corp.. 172 F.3d 531, 536 (8th Cir. 1999); see

Dennis v. Sparks. 449 U.S. 24, 27(1980)(stating that a private actor is considered a state actor if

the private actor is a "willful participant in joint action with the State or its agents"). A plaintiff

"must establish, at the very least, an agreement or meeting of the minds between the private and

state actors, and a corresponding violation of the plaintiffs' rights under the Constitution or laws

ofthe United States." Johnson. 172 F.3d at 536.

       There are no factual allegations in Sissoko's complaint or affidavit suggesting that the

Billion Defendants were acting under color of state law. Rather, Sissoko's main gripe with the

Billion Defendants appears to be that they failed to have title to the vehicle transferred after he

traded it in. Although states may have laws on transferring vehicle titles, the "mere invocation of

state legal procedures," or, in this case, the failure to invoke these procedures, is not state action.

Carlson. 552 F.3d at 651 (citation omitted). The Billion Defendants are entitled to dismissal under

Rule 12(b)(6) because Sissoko has failed to state a claim against them.
 Case 4:20-cv-04048-RAL Document 13 Filed 07/07/20 Page 6 of 6 PageID #: 52



IV.   Conclusion


      For the reasons stated above, it is hereby

      ORDERED that the Billion Defendants' Motion to Dismiss, Doc. 6,is granted.



      DATED this          day of July, 2020.

                                            BY THE COURT:




                                            ROBERTO A. LANtjE
                                            CHIEF JUDGE
